                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

                                                  CIVIL ACTION NO: 1:19-cv-00073-NT
Digital Federal Credit Union
              Plaintiff
                     vs.                          RE:
                                                  15 High Street
                                                  Limestone, ME 04750

Italio Gentile and Pauline R. Gentile             Mortgage:
a/k/a Pauline Gentile                             May 31, 2008
                 Defendants                       Book 4588, Page 284

                    CONSENT JUDGMENT OF FORECLOSURE AND SALE

       Now comes the Plaintiff, Digital Federal Credit Union, and the Defendants, Italio Gentile
and Pauline R. Gentile a/k/a Pauline Gentile and hereby submits this Consent Judgment of
Foreclosure and Sale.

       Count II – Breach of Note, Count III – Breach of Contract, Money Had and Received,
Count IV – Quantum Meruit, and Count V – Unjust Enrichment, are hereby DISMISSED without
prejudice at the request of the Plaintiff. JUDGMENT on Count I – Foreclosure, is hereby
ENTERED as follows:

1.     If the Defendants or their heirs or assigns pay Digital Federal Credit Union (“DFCU”) the
       amount adjudged due and owing $79,688.77 within 90 days of the date of the Judgment, as
       that time period is calculated in accordance with 14 M.R.S.A. § 6322, DFCU shall forthwith
       discharge the Mortgage and file a dismissal of this action on the ECF Docket. The
       following is a breakdown of the amount due and owing:

                 Description                     Amount
       Principal                                   $ 70,383.21
       Interest                                        5,550.93
       Late Charges                                      613.33
       Corporate Advance                               2,376.30
       Total:                                      $ 79,688.77


2.     If the Defendants or their heirs or assigns do not pay DFCU the amount adjudged due and
       owing $79,688.77 within 90 days of the Judgment, as that time period is calculated in
     accordance with 14 M.R.S.A. § 6322, their remaining rights to possession of the Limestone
     Property shall terminate, DFCU shall conduct a public sale of the Limestone Property in
     accordance with 14 M.R.S.A. § 6323, disbursing the proceeds first to itself in the amount of
     $79,688.77 after deducting the expenses of the sale, with any surplus to the Defendants, or
     their heirs or assigns, in accordance with 14 M.R.S.A. § 6324. DFCU may not seek a
     deficiency judgment against the Defendants pursuant to the Defendants' discharge in
     bankruptcy.

3.   Pursuant to 14 M.R.S.A. § 2401(3)(F), the Clerk shall sign a certification after the appeal
     period has expired, certifying that the applicable period has expired without action or that
     the final judgment has been entered following appeal.

4.   The amount due and owing is $79,688.77.

5.   Digital Federal Credit Union has first priority, in the amount of $79,688.77, pursuant to the
     subject Note and Mortgage and there are no parties in interest other than the Defendants,
     who have second priority.

7.   The prejudgment interest rate is 4.7400%, see 14 M.R.S.A. § 1602-B, and the post-judgment
     interest rate is 8.5900%, see 14 M.R.S.A. § 1602-C.

8.   The following information is included in this Judgment pursuant to 14 M.R.S.A. § 2401(3):

                            PARTIES                            COUNSEL
PLAINTIFF                   Digital Federal Credit Union       John A. Doonan, Esq.
                                                               Reneau J. Longoria, Esq.
                                                               Doonan, Graves & Longoria, LLC
                                                               100 Cummings Center
                                                               Suite 225D
                                                               Beverly, MA 01915
DEFENDANTS
                            Pauline R. Gentile a/k/a Pauline Pro Se
                            Gentile
                            34 Fiddlehead Lane
                            Hancock, ME 04640
                             Italio Gentile                      Pro Se
                             34 Fiddlehead Lane
                             Hancock, ME 04640




       a)      The docket number of this case is No. 1:19-cv-00073-NT.

       b)      The Defendants, the only parties to these proceedings besides DFCU, received
               notice of the proceedings in accordance with the applicable provisions of the
               Federal Rules of Civil Procedure.

       c)      A description of the real estate involved, 15 High Street, Limestone, ME 04750, is
               set forth in Exhibit A to the Judgment herein.

       d)      The street address of the real estate involved is 15 High Street, Limestone, ME
               04750. The Mortgage was executed by the Defendants on May 31, 2008. The book
               and page number of the Mortgage in the Aroostook County Registry of Deeds -
               Southern is Book 4588, Page 284.

       e)      This judgment shall not create any personal liability on the part of the Defendants
               but shall act solely as an in rem judgment against the property, 15 High Street,
               Limestone, ME 04750.



Dated: May 1, 2019                                 /s/Reneau J. Longoria, Esq.
                                                   John A. Doonan, Esq., Bar No. 3250
                                                   Reneau J. Longoria, Esq., Bar No. 5746
                                                   Doonan, Graves & Longoria, LLC
                                                   100 Cummings Center
                                                   Suite 225D
                                                   Beverly, MA 01915

Dated: April 4, 2019                               /s/Italio Gentile
                                                   Italio Gentile
                                                   34 Fiddlehead Lane
                                                   Hancock, ME 04640
Dated: April 4, 2019                /s/Pauline R. Gentile
                                    Pauline R. Gentile
                                    a/k/a Pauline Gentile
                                    34 Fiddlehead Lane
                                    Hancock, ME 04640




SO ORDERED.


DATED THIS 12th DAY OF June, 2019       /s/ Nancy Torresen__________________
                                        NANCY TORRESEN
                                        U.S. DISTRICT JUDGE
